           Case 1:16-cv-01665-AWI-EPG Document 148 Filed 08/13/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9

10   ROGER WALKER,                                        Case No. 1:16-cv-01665-AWI-EPG (PC)
11                 Plaintiff,                             ORDER GRANTING DEFENDANTS’
                                                          JOINT EX PARTE MOTION FOR AN
12         v.                                             ORDER VACATING OR CONTINUING
                                                          THE: (1) AUGUST 31, 2020
13   TIM POOLE, et al.,                                   DEADLINE FOR DEFENDANTS TO
                                                          FILE THEIR PRETRIAL
14                 Defendants.                            STATEMENTS; (2) OCTOBER 30,
                                                          2020 PRETRIAL CONFERENCE;
15                                                        AND (3) DECEMBER 1, 2020 TRIAL
16                                                        (ECF No. 147)
17

18          Roger Walker (“Plaintiff”) is a civil detainee proceeding pro se and in forma pauperis
19   in this civil rights action filed pursuant to 42 U.S.C. § 1983.
20          On August 12, 2020, Defendants moved “ex parte for an order vacating or continuing
21   the following three dates: (1) August 31, 2020 deadline for defendants to file their pretrial
22   statements; (2) October 30, 2020 pretrial conference; and (3) December 1, 2020 trial.” (ECF
23   No. 147, p. 2).
24          Defendants point out that the undersigned has issued findings and recommendations on
25   their motions for summary judgment, but the district judge has not yet ruled. Defendants “do
26   not expect an order from the District Court before the August 31, 2020 deadline for defendants
27   to submit their pretrial conference statements.” (Id.).
28          The Court finds good cause to grant Defendants’ motion.
                                                      1
            Case 1:16-cv-01665-AWI-EPG Document 148 Filed 08/13/20 Page 2 of 2



 1           Accordingly, based on the foregoing, IT IS ORDERED that the telephonic trial
 2   confirmation hearing (which Defendants refer to as the pretrial conference), the trial, and the
 3   deadline for Defendants to file their pretrial statements are VACATED. If necessary, the Court
 4   will reset these deadlines after Defendants’ motions for summary judgment have been
 5   resolved.1
 6
     IT IS SO ORDERED.
 7

 8
         Dated:         August 13, 2020                                     /s/
 9                                                                   UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
             1
                  The Court may require the parties to participate in a settlement conference before resetting these
28   deadlines.

                                                                 2
